Title: To James Madison from Josef Yznardy, 21 May 1801 (Abstract)
From: Yznardy, Josef
To: Madison, James


21 May 1801, Philadelphia. Refers to letters from JM’s friends and his, particularly one from Yrujo commending his conduct as consul at Cádiz. Mentions his recent attempts to meet JM and refers to Jefferson’s apparent willingness to appoint his son to Cádiz post. Hopes JM will soon turn attention to “the important Secret Business” [concerning release of American prize ships at Cádiz] that he earlier had proposed to the president. Expresses desire that State Department will provide instructions to consuls, making clear their powers and freeing them from the arbitrary proceedings of ships’ masters and American citizens.
 

   
   RC (DNA: RG 59, CD, Cádiz, vol. 1). 3 pp.; in a clerk’s hand, signed by Yznardy; cover marked private.



   
   A full transcription of this document has been added to the digital edition.

